Serial: 231626
                    IN THE SUPREME COURT OF MISSISSIPPI

                                 No. 2019-BD-00908-SCT

THE MISSISSIPPI BAR

v.

THOMAS W. BELLEPERCHE


                               ORDER OF DISBARMENT


¶1.    The Mississippi Bar, under Rule 13 of the Rules of Discipline for the Mississippi State

Bar, filed a formal complaint against Thomas W. Belleperche after the Indiana Supreme

Court accepted his resignation from the practice of law and barred him from applying for

readmission for a period of five years. Because Belleperche is licensed to practice in

Mississippi, the Bar is obligated to present a certified copy of the judgment to this Court and

to seek reciprocal discipline. The Bar asks this Court to discipline Belleperche appropriately

and to tax all costs and expenses incurred in filing the formal complaint to him. After due

consideration, we find that Belleperche should receive the same discipline as meted out by

the Indiana Supreme Court.

                                              I.

¶2.    Belleperche is a resident of Indiana and is also a member of the Mississippi Bar. On

July 22, 2019, a judgment was entered against Belleperche in the Allen County Circuit Court

in Allen County, Indiana. Belleperche pled guilty to violating Indiana Code Section 9-30-5-

3(a)(1), operating a vehicle while intoxicated and having a previous conviction of operating
while intoxicated within the last seven years, a Level 6 felony. Ind. Code Ann. § 9-30-5-

3(a)(1) (West, Westlaw through 2020 2d Reg. Sess. of 121st Gen. Assembly). He tendered

his resignation to the Indiana Supreme Court, which accepted it under Indiana Admission and

Discipline Rule 23(17). The Indiana Supreme Court accepted his resignation and also barred

Belleperche from petitioning for reinstatement for five years.

                                              II.

¶3.    “This Court possess ‘exclusive and inherent jurisdiction’ over the discipline of

attorneys under the Mississippi Rules of Discipline.” Miss. Bar v. Thomas, 291 So. 3d 306,

307 (Miss. 2019) (quoting McIntyre v. Miss. Bar, 38 So. 3d 617, 623 (Miss. 2010).

Belleperche, a licensed attorney in the state of Mississippi, is under the disciplinary

jurisdiction of this Court. The Mississippi State Bar is further governed by the Rules of

Discipline. Rule 13 of these Rules of Discipline provides,

       A final adjudication in another jurisdiction that an attorney admitted to practice
       in the State of Mississippi has been guilty of misconduct shall establish
       conclusively the misconduct for purposes of a disciplinary proceeding in the
       State of Mississippi. The sole issue to be determined in the disciplinary
       proceeding in the State of Mississippi shall be the extent of the final discipline
       to be imposed upon the attorney in this State, which may be more or less
       severe than the discipline imposed by the other jurisdiction.

M.R.D. 13. “This Court will not engage in further fact finding when a sanction is imposed

by another jurisdiction.” Thomas, 291 So. 3d at 307 (citing Miss. Bar v. Shah, 749 So. 2d
1047, 1049 (Miss. 1999)).

¶4.    Under the reciprocity doctrine, this Court will generally impose a sanction that closely

mirrors the sanction that our sister states have imposed unless some circumstances,



                                               2
extraordinary in nature, dictate departing from our sister state’s sanction. Id. (quoting Miss.

Bar v. Drungole, 913 So. 2d 963, 970 (Miss. 2005)). We consider nine criteria when

determining reciprocal discipline:

       (1) the nature of the misconduct involved; (2) the need to deter similar
       misconduct; (3) the preservation of the dignity and reputation of the
       profession; (4) protection of the public; (5) the sanctions imposed in similar
       cases; (6) the duty violated; (7) the lawyer’s mental state; (8) the actual or
       potential injury resulting from the misconduct; and (9) the existence of
       aggravating and/or mitigating factors
Id. at 308 (quoting Miss. Bar v. Ogletree, 226 So. 3d 79, 83 (Miss. 2015)). As long as this

Court considers each of these criteria, none need to be addressed individually and separately.
Id. (quoting Ogletree, 226 So. 3d at 83).

¶5.    Belleperche voluntarily resigned from the Indiana Bar due to his guilty plea, and he

makes no formal response to the Mississippi Bar’s complaint.

                                              III.

¶6.    The precedent of this Court establishes that disbarment and a five-year ban on

application for readmission from the date of the entry of this order is an appropriate sanction.

This Court hereby disbars Belleperche and revokes his license to practice before all

Mississippi courts. Belleperche is required to pay all costs associated with the filing and

prosecution of this complaint.

                                            IV.

¶7.    WE THEREFORE ORDER as follows:

       1.     Thomas W. Belleperche is disbarred from the practice of law in the State of
              Mississippi, and his name shall be immediately removed from the rolls of the
              Mississippi Bar;


                                               3
2.   The Clerk of the Supreme Court of Mississippi (the Clerk) shall immediately
     forward to the attorneys of record for each party a copy of this Order of
     Disbarment and shall send Belleperche’s copy by certified mail, return receipt
     requested;

3.   The Clerk shall immediately forward an attested copy of this Order of
     Disbarment to the Clerks of the United States District Court, Northern and
     Southern Districts of Mississippi, to the Clerk of the United States Court of
     Appeals for the Fifth Circuit, and to the Clerk of the Supreme Court of the
     United States;

4.   The Clerk shall immediately forward an attested copy of this Order of
     Disbarment to the judges of the circuit, chancery, and county courts of the
     districts where Belleperche resided and practiced law, with instructions to
     include a copy of this judgment upon the minutes of their respective courts;

5.   The Clerk shall forward an attested copy of this Order of Disbarment to the
     Executive Director of the Mississippi Bar;

6.   Belleperche is assessed all costs of this disciplinary proceeding. See M.R.D.
     25(a).

7.   Belleperche is hereby enjoined from practicing law in Mississippi; from
     holding himself out as an attorney at law; from performing any legal service
     for others; from accepting any fee directly or indirectly for legal services to be
     performed for others; from appearing as counsel or in any representative
     capacity in any proceeding in any court of the State of Mississippi, or before
     any administrative body or agency thereof; from holding himself out to others
     as or using his name in any manner in conjunction with the phrases “attorney
     at law,” “attorney,” “counselor at law,” “counselor,” or “lawyer,” for the
     period of his disbarment until such time as he is reinstated to the practice of
     law in this State by the Supreme Court of Mississippi;

8.   Within ten days of receipt of this Order of Disbarment, Belleperche shall
     notify in writing each of his clients of his disbarment and of his consequent
     inability to act as an attorney and shall advise each such client to promptly
     substitute another attorney or attorneys in his place or to seek legal advice
     elsewhere;

9.   Belleperche shall return all files, papers, monies, and other properties
     belonging to his clients in his possession, if any such clients request the same
     after receiving notification from him. Within thirty days of receipt of this


                                     4
      Order of Disbarment, Belleperche shall file with this Court an Affidavit stating
      that all current clients have been notified of his disbarment and that all files,
      papers, monies and other property belonging to such clients have been returned
      as ordered herein and showing, in the cases in which it was not possible to
      notify such clients or return their property, that due diligence was used to do
      so;

10.   Within ten days of receipt of this Order of Disbarment, Belleperche shall
      notify every attorney and adverse party in any Mississippi proceeding in which
      he is involved and all affected courts and agencies of his disbarment and
      consequent inability to act as an attorney.

SO ORDERED, this the 19th day of May, 2020.


                                          /s/ Michael K. Randolph
                                       MICHAEL K. RANDOLPH
                                       CHIEF JUSTICE
                                       FOR THE COURT




                                      5